MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                         FILED
regarded as precedent or cited before any                           Oct 02 2019, 9:19 am

court except for the purpose of establishing                             CLERK
                                                                     Indiana Supreme Court
the defense of res judicata, collateral                                 Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Darren Bedwell                                           Curtis T. Hill, Jr.
Marion County Public Defender                            Attorney General of Indiana
Indianapolis, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Antwain Coburn,                                          October 2, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-435
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Jennifer P.
Appellee-Plaintiff                                       Harrison, Judge
                                                         Trial Court Cause No.
                                                         49G20-1306-FB-38641



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-435 | October 2, 2019               Page 1 of 3
[1]   On January 15, 2014, Antwain Coburn pleaded guilty to Class B felony dealing

      in cocaine and two counts of Class D felony resisting law enforcement.

      Pursuant to the plea agreement, the trial court sentenced Coburn as follows:

      ten years for dealing in cocaine with two years suspended to Community

      Corrections; and three years each, executed, on the two Class D felony

      convictions, to be served concurrently with each other and with the dealing in

      cocaine conviction.


[2]   On May 19, 2018, having fully served his sentences for the Class D felony

      convictions and the executed portion of the dealing in cocaine conviction,

      Coburn was released for two years of Community Corrections. Over the course

      of September, October, and December 2018, Community Corrections filed

      notices that Coburn had violated the terms of Community Corrections on four

      occasions.


[3]   On January 24, 2019, the trial court held a hearing on the notices of violation

      and found that Coburn had, indeed, violated the terms of Community

      Corrections. As a result, the trial court revoked the Community Corrections

      placement and ordered Coburn to serve the remaining two years of the dealing

      in cocaine conviction in the Department of Correction. The abstract of

      judgment also ordered that two-year sentences for the Class D felony

      convictions be served concurrently with the two-year dealing sentence. Coburn

      appeals the portion of the trial court’s order imposing the Class D felony

      sentences a second time.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-435 | October 2, 2019   Page 2 of 3
[4]   The State concedes that the trial court’s order was erroneous, given that Coburn

      had already served the sentences for his Class D felony convictions. We agree,

      as those sentences were fully served with no time suspended. It is axiomatic

      that once a sentence has been completely served, a trial court may not reinstate

      that sentence and order it to be served a second time.


[5]   The judgment of the trial court is remanded with instructions to amend the

      abstract of judgment to remove the references to the Class D felony sentences.


      Kirsch, J., and Crone, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-435 | October 2, 2019   Page 3 of 3